 Case 17-14454-elf   Doc 755-2 Filed 07/12/21 Entered 07/12/21 10:42:32    Desc
                          Exhibit Expenses Page 1 of 1



                                    Exhibit B

                                Expenses Incurred

7/18/17-7/31/18                Duplicating                           $2.30
7/18/17-7/31/18                Scan                                  $2.76
8/21/17                        Westlaw Research                    $120.00
8/1/17-8/31/17                 Duplicating                          $28.98
8/1/17-8/31/17                 Scan                                $177.56
9/1/17-9/30/17                 Duplicating                          $40.25
9/1/17-9/30/17                 Scan                                 $15.41
10/17/17                       Federal Express                      $26.47
10/24/17                       Special Copy/Fees for Discovery      $37.50
                               Documents from RABC
10/1/17-10/31/17               Duplicating                           $9.66
10/1/17-10/31/17               Scan                                 $37.03
12/8/17                        Special Copy/Fees for Discovery      $28.50
                               Documents from RABC
12/27/17                       Special Copy/Fees for Discovery     $145.00
                               Documents from RABC
12/1/17-1/31/18                Duplicating                          $26.45
12/1/17-1/31/18                Postage                               $0.98
12/1/17-1/31/18                Scan                                  $5.52
2/1/18-2/28/18                 Duplicating                         $275.77
                                                    Total:         $980.14




                                                                          4784918v.2
